Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to papers filed September 16, 2021.  Claims 8-10 and 19-22 are currently pending in the application. Claims 8, 10, 19-22 have been amended, claims 11-18 and 23 have been canceled by Applicants’ amendment filed on 9/16/2021. No claims were newly added. 
	Therefore, claims 8-10 and 19-22 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Priority 
This application is a divisional of 15/430,456 filed on February 11, 2017 now U.S. Patent 10,335,461. Applicants’ claim for the benefit of a prior-filed application parent provisional application 62/295,268 filed February 15, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is February 15, 2016.


Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Cross-Reference to Related Application
In response to Applicant’s amendment of the specification filed on August 6, 2019, to reflect the status of the now U. S. Patent No. 10,335,461 corresponding to U.S. application serial No. 15/430,456, the objection to the specification has been withdrawn.
Claim objection
In view of Applicants’ cancelation of claim 15, the objection to claim 15 is rendered moot.
                                   Claim Rejections - 35 USC § 103	In view of Applicants’ cancelation of claims 11-18 and 23, the rejection of claims 14 and 16-18 under 35 U.S.C. 103(a) as being unpatentable over Honjo et al., (US Patent 8,728,47482, of record; IDS filed on 7/22/2019) in view of  Benedict (U.S. Patent No. 7,691,822, issued April 6, 2010) in view of Benedict (U.S. Patent No. 7,691,822, issued April 6, 2010; of record), and further in view Mancuso et al.,  (2009; Nature Immnunology, pp. 587-595) is rendered moot.
***
In view of Applicants’ cancelation of claims 11-18 and 23, the rejection of claim 15 under 35 U.S.C. 103(a) as being unpatentable over Honjo et al., (US Patent 8,728,47482, of record; IDS filed on 7/22/2019) in view of  Benedict (U.S. Patent No. 7,691,822, issued April 6, 2010) in view of Benedict (U.S. Patent No. 7,691,822, issued April 6, 2010; of record) and Mancuso et al.,  (2009; Nature Immnunology, pp. 587-595), and further in view Wesch et al., ( J Immunol February 1, 2006, 176 (3) 1348-1354 ) is rendered moot.
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting 
Claims 8-10 and 19-22 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 10/335,461 for the reasons of record as set forth at pages 3-5 of the office action filed on March 19, 2021. 
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Claim Rejections - 35 USC § 112
Claims 8-10 and 19-22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 has been amended to recite “an expressible interferon transgene that induces interferon in a therapeutically effective amount” because it is unclear how an expressible interferon transgene relates to the induction of interferon. The practitioner in the art would readily understand that IFN-γ is secreted by activated effector T cells (Abiko et al., Br J Cancer. 2015;112:1501-1509; page 1502; col.2). Thus it is unclear whether the expressible interferon transgene is produced, whether the administration of the recombinant vector induces endogenous production of interferon by activated T cell or said administration induces interferon by other mechanisms. As such the metes and bounds of the claim are indefinite.
Independent claim 22 is indefinite in its recitation of “a vector comprising an expressible interferon transgene, wherein interferon up-regulates programmed death protein ligand (PD-L1)” because it is unclear whether the expressible interferon transgene is produced so as to up-regulate expression of PD-L1 in cancer cells. As such the metes and bounds of the claim are indefinite. The Specification teaches, “induction of T-cell and immune checkpoint markers (including PD-L1) after treatment with interferon gene therapy” (paragraph [0075] of the published application). Moreover, the Specification discloses PD-L1 expression is intra-tumorally and not on T-cells (paragraph [0071]). 
Claims 19-21 are vague and indefinite in the recitation of “the expressible interferon transgene is able to increase”, since this phrase refers to a latent ability, and it is unknown whether the ability is expressed or observed in the invention.  
Note, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   
Claims 9-10 are indefinite insofar as they depend from claim 8. 
                                   Claim Rejections - 35 USC § 103 	Claims 8-13 and 19-22 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Honjo et al., (US Patent 8,728,474, of record; IDS filed on 7/22/2019) in view of  Benedict (U.S. Patent No. 7,691,822, issued April 6, 2010; of record). 
Regarding claims 8, 9 and 22, Honjo et al., discloses methods for inhibiting immunosuppressive signals induced by PD-1 or  PD-L1 for treatment of cancer (col. 1, lines 15-30) comprising: administration of a combination of a pharmaceutical effective amount of anti-PD-1 antibody or anti-PD-L1 antibody that inhibited PD-1 or  PD-Ll function, respectively, able to stimulate proliferation of decreased lymphocytes, and  immunopotentiative substances including interferon-α, interferon-β, and interferon-γ (col. 11, lines 66-67; col. 12; line 5;col. 13, line 20-22; Honjo et al., claims 1 and 14). Honjo et al., does not explicitly teach that interferon upregulates PD-L1 as required in independent claims 8 and 22 .  However, the Applicant is on record as stating that “IFN inherently induces PD-l, and, in turn, PD-l inherently down-regulates protective T cell function. See Applicant’s Office Action filed on 3/6/2019 for Application 15/430,456, page 10l lines 17-20; page 11; lines 10-11. Accordingly, administration of IFN or an agent which induces interferon inherently induces upregulation of PD-L1. 
Honjo et al., does not teach a vector comprising an expressible interferon transgene and a human patient who has been diagnosed with a cancer which may be treated with interferon.
However, medical diagnostic methods of cancer patients that may be treated with interferon are well-known in the art. For example, Benedict et al., discloses methods for treating an-interferon resistant tumor of the bladder in a patient through the use of recombinant vectors encoding interferon, including  Ad-IFNα2α1 (col. 2, lines 33-50). Treatment of an-interferon resistant tumor of the bladder in a patient requires newly diagnosed patients for IFN treatment, absent any factual evidence to the contrary. Benedict et al., discloses reduced tumor burden due to interferon protein therapy (col. 11; 39-40). Additionally, Honjo exemplifies in vivo growth of human bladder tumors two weeks after the tumor cells were instilled by imaging for the presence of GFP-containing tumor. Then mice received an intravesical instillation of Ad-IFNα2α1 (Example 2). 
In view of the facts recited above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to diagnose a patient  with cancer, particularly with bladder resistant cancer to successfully administer to that patient the combination of anti-PD-1 antibody or anti-PD-L1 antibody and immunopotentiative interferon as explicitly taught by Honjo in the form of a recombinant vector that expresses interferon with a reasonable expectation of success. Thus, all of the elements of the claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention. 
Regarding claim 10,  the combined teachings of Honjo and Benedict teach the method of claim 8. Moreover, Honjo discloses administration of anti-PD-LI F(ab')2 IgG, route of administration (col, 13, lines 1-2), dosage “depending on medicines used for the present invention, age, body weight, symptom, therapeutic effect” col. 13, lines 3-5), regime of administration e.g., “once to several times per day parenterally” (col. 13, line 9) , duration of the treatment, and formulation for a concomitant drug administration (col. 13, line 15). Such that treatment with the monoclonal antibody and a vector comprising an expressible interferon transgene is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the patient to ensure that bladder cancer does not progress and, especially, to obtain a remission status for the patient.
Regarding claims 19-21, the combined teachings of Honjo and Benedict teach the method of claim 8, wherein Honjo discloses administration to a cancer  patient of therapeutic combinations of exogenously produced interferon and anti-PD-1 antibody or anti-PD-L1 antibody, including  interferon-α, interferon-β, and/or interferon-γ (col. 11, lines 66-67; col. 12; line 5) and Benedict et al., discloses methods for treating an-interferon resistant tumor of the bladder in a patient through the use of recombinant vectors encoding interferon. The administration of a pharmaceutical effective amount of anti-PD-1 antibody or anti-PD-L1 antibody together with interferon-α, interferon-β, and/or  interferon-γ (col. 11, lines 66-67; col. 12; line 5) encoded by a recombinant vectors should be  reasonably expected to inherently induce the human patient's level of a type I interferon (claim 19), the human patient's level of interferon alpha (claim 20) and the human patient's level of interferon beta (claim 21) for the same reason IFN inherently induces PD-l which in turn inherently down-regulates protective T cell function. These are inherent physical properties of administration of interferon or an agent that induces interferon (e.g, an expressible interferon transgene). See Applicant’s Office Action filed on 3/6/2019 for Application 15/430,456, page 10l lines 17-20; page 11; lines 10-11. 
Response to Applicants’ Arguments as they apply to rejection of claims 8-13 and 19-22 under 35 USC § 103
At pages 5-7 of the remarks filed on 9/16/2021, Applicants essentially argue that: 1) “ the claims as amended require administering a vector comprising an expressible interferon transgene and a patient population that has been diagnosed as having a cancer treatable with interferon.”2) “"Benedict et al., discloses methods for treating an-interferon resistant tumor of the bladder. .. ". Benedict repeatedly describes treatment of "interferon-resistant tumors" (see, e.g., abstract; col. 2, lines 33-35).” 3) “The Examiner has not demonstrated that Benedict teaches or suggests patients that have been diagnosed with a cancer that may be treated with interferon. Additionally, one of ordinary skill in the art, reading the cited references, would not have a reasonable expectation of success in arriving at the pending claims.” and 4) “ none of the references teaches or suggests, nor provides any motivation to arrive at, a combination of a vector comprising an expressible interferon transgene and a monoclonal antibody against programmed cell death protein I or programmed cell death protein 1 ligand.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2)  and 3), the instant claims are broadly directed to any cancer that can be treated with interferon. The fact that Benedict discloses treatment of interferon resistant tumors using recombinant vectors encoding interferons does not undermine the rejection of record. It does not  preclude the skilled artisan from recognizing that an interferon resistant tumor is a type of cancer which may be treated with interferon. Moreover, treatment of an interferon resistant tumors requires newly diagnosed patients for IFN treatment, which has not been rebutted by Applicants. Furthermore, the methods of diagnosing a patient with cancer that may be treated with interferon in the instant specification appears to rely upon precisely the same principles as those taught by Benedict, which is diagnosing/determining a subject having superficial spreading melanoma and Non-Small-Cell Lung Carcinoma in the instant invention and determining/diagnosing the presence of bladder tumors in the case of Benedict. The instant invention test subjects for treatment based on the tumor expression of PD-L1 (paragraphs [0094] and [0082]). Benedict test subjects for growth of  bladder tumors by detecting GFP-containing tumors (Example 2 of Benedict). Thus the method of the instant application for diagnosing/determining are enabling as those of the prior art. The converse is also accordingly true; the expectation of success of the methods of the prior art is identical to the methods taught presently.
Regarding 4), Honjo et al., clearly provides  the motivation of a combined therapy for the treatment of a tumor comprising an anti-PD-1 antibody or anti-PD-L1 antibody and  immunopotentiative substances including interferon-α, interferon-β, and interferon-γ.
                                            New Grounds of rejection
                                                              35 U.S.C. 112 (d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims in the response filed 2 September 16, 2021.
Claims 20 and 21 depend from claim 19   Claim 19 newly requires that the expressible interferon transgene  “is able to increase the human patient's level of a type I interferon.”.  Claims 20 and 21 broadens the scope of the claimed type I interferon, permitting that “the expressible interferon transgene ” is able to increase the human patient's level of interferon alpha or the human patient's level of interferon beta.
Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). This is a new rejection necessitated by Applicant’s submission of the IDS filed on September 16, 2021.
Claims 8-13 and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hacohen et al., (WO 2015/095811; of record IDS filed on 9/16/2021; Citations are from the National Stage U.S. Pub 2016/0339090.  The National Stage is deemed an English language translation of the PCT ) in view of  Bald et al. (2014; Cancer Discoverv, 675-687 ;  of record IDS filed on 9/16/2021).
Regarding claims 8, 9 and 22,  Hacohen et al., methods for treating a human patient with combination therapy (paragraphs [0012], [0015], [0077]) comprising an immunogenic composition comprising  a strong adjuvant such as xanthenone which  act by stimulating interferon (IFN) production (paragraph [0195][0158]) and checkpoint blockade inhibitors including inhibitors of the PD-1 pathway (paragraphs [0024][0223]). Hacohen et al., discloses “ conditions that can be treated with the combination therapy of this document include, but are not limited to a patient in need thereof that has been diagnosed as having cancer, or at risk of developing cancer” (paragraph [0175]). Furthermore, Hacohen et al., states “Inhibition of these interactions [PD-L1/L2 and PD-1/PD-L1,2] with therapeutic antibodies has been shown to enhance T cell response and stimulate antitumor activity” (paragraph [0166]). Specifically, for patients with advance stage of  melanoma, Hacohen et al., discloses in Examples 2 and 3 an available systemic adjuvant therapy for this patient population is interferon-α follow by immunization with patient-specific peptides and poly-ICLC, e.g, poly-ICLC induces interleukin-12 (IL-12), tumor necrosis factor (TNF), interferon gamma-induced protein 10 (IP-10), interleukin 1 (IL-1), and type I interferons (IFN), and minimal interleukin 10 (IL-10) production (paragraphs [0314][0306][0592]). Hacohen et al., discloses “a bicistronic expression vector, to allow production of the minigene-encoded epitopes and a second protein included to enhance or decrease immunogenicity can be used. Examples of proteins or polypeptides that could beneficially enhance the immune response if co-expressed include cytokines” (paragraph [0342]). 
Hacohen et al., fails to explicitly state wherein the human patient's level of interferon is increased in an amount sufficient to increase the function of an inhibitory human immune system checkpoint PD-L1.
Bald is in the field of PD-1 blockade after targeted Type I IFN activation in cancers (Title) and teaches interferon levels are increased in an amount sufficient to increase the function of an inhibitory human immune system checkpoint (melanoma-bearing mice treated with poly[I: C] ... showed increased numbers of PD-1 expressing CD8+ T cells in the peripheral blood indicating an activation of the immune-inhibitory PD-L1-PD-1 signaling axis, Figure 6C; page 681, second paragraph from top; experimental findings suggested that the expression of PD-L 1 in melanoma tissues correlates with the expression of CD3 and type I IFN responsive genes, page 681 third paragraph from top; upregulation of MHC class I [MHCI] and PD-L1 on the surface of HCmel3 melanoma cells following exposure to IFNα or IFNγ in vitro. Figure 6A).Moreover, Bald et al., discloses that “antibody mediated blockade of the IFN-induced immune-inhibitory interaction between PD-L1 and PD-1 receptors further prolonged the survival” (abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hacohen by observing and taking note of the increased inhibitory function of interferon on the inhibitory human immune system checkpoint as taught by Bald for the purpose of further explaining the IFN-induced immune-inhibitory PD-L1-PD-1 signaling pathway in an effort to explore treatments including agents functioning as immune checkpoint blockades (Bald page 679, first paragraph from top).
Regarding claim 10, the combined teachings of Hacohen and Bald  make obvious the methods of claim 8. Additionally, Hacohen et al., teaches Xanthenone derivatives used as adjuvants can be administered parallel to the vaccine or immunogenic composition (paragraphs [0195][0026]). 
Regarding claims 19, the combined teachings of Hacohen and Bald make obvious the methods of claim 8. Additionally, Hacohen et al., teaches where the first agent comprises- viral antigen analog comprising Poly l:C (the personalized NeoAntigen Cancer Vaccine consists of peptides + poly-ICLC and is termed "NeoVax", Para. (00634), induction of a neoantigen-specific '1' cell response following vaccination with NeoVax ... is assessed by IFN-y ELISPOT and/or tetramer analysis, Para. (00491); IFN-y secretion occurs, Para. [0615]). Poly-ICLC induces interleukin-12 (IL-12), tumor necrosis factor (TNF), interferon gamma-induced protein 10 (IP-10), interleukin 1 (IL-1), and type I interferons (IFN) (paragraphs [0314][0306][0592]). 
Regarding claims 20-22, the combined teachings of Hacohen and Bald make obvious the methods of claim 8. Additionally, for patients with advance stage of  melanoma, Hacohen et al., discloses in Examples 2 and 3 an available systemic adjuvant therapy for this patient population is interferon-α follow by immunization with patient-specific peptides and poly-ICLC. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hacohen by observing and taking note of the increased inhibitory function of following exposure to interferon on the inhibitory human immune system checkpoint as taught by Bald for the purpose of further explaining how administration of IFN interferon increases the patient’s level of a type I interferon, IFN-alpha or IFN-beta and induces immune-inhibitory interaction between PD-L1 and PD-1 receptors signaling pathway in an effort to explore treatments including agents functioning as immune checkpoint blockades (Bald 679, first paragraph from top).
Conclusion
Claims 8-10 and 19-22 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 16, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633